NO








NO. 12-04-00130-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
CRISTY JEAN RODGERS,                            '     APPEAL FROM THE
241ST
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT
COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                       '     SMITH COUNTY,
TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant pleaded guilty to the offense of aggravated
assault, and the trial court assessed punishment at imprisonment for four
years.  We have received the trial court=s certification showing that this is a plea-bargain case and
Appellant has no right to appeal.  See
Tex. R. App. P. 25.2(c)(3)(B).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion
delivered May 5, 2004.
Panel
consisted of Worthen, C.J. and Griffith, J.
DeVasto, J., not participating.
 
 
 
 
 
                                                             (DO NOT PUBLISH)